       Case 1:20-cv-01679-JPW Document 15 Filed 01/13/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
ALEJANDRO MOISES ACEVEDO,  :   Civil No. 1:20-CV-01679
                           :
        Petitioner,        :
                           :
        v.                 :
                           : Judge Jennifer P. Wilson
THOMAS DECKER and ANGELA   :
HOOVER,                    :
                           :
        Respondents.       :  Magistrate Judge Martin C. Carlson
                         ORDER
     AND NOW, on this 13th day of January, 2021, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. The report and recommendation issued by United States Magistrate Judge

     Martin C. Carlson (Doc. 7) is ADOPTED IN ITS ENTIRETY.

  2. Petitioner’s objections (Doc. 8) are OVERRULED.

  3. The petition for writ of habeas corpus (Doc. 1) is DENIED WITHOUT

     PREJUDICE.

  4. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
